DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 09/13/2019.

Drawings
3.	The drawings were received on 09/13/2019 (in the filings).  These drawings are acceptable.

Claim Objections
4.	Claim 19 is objected to because of the following informalities:

Claim 19 recites “The one or more computer-readable media of claim 11, wherein ...” and on its face appears to be dependent on claim 15.

For purposes of examination, Claim 19 will be construed as a dependent claim of claim 15, in this Office action.

Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 15–20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter and thus do not fall within at least one of the four categories of patent eligible subject matter.

6.	As to claims 15–20, they are directed to one or more “computer-readable media having software stored thereon.” 

Under current Office examination procedure, and absent clear definition or exclusion by the Applicant to the contrary, the broadest reasonable interpretation of a computer- or machine-readable storage medium can encompass non-statutory, transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See MPEP § 2106.03, Eligibility Step 1: The Four Categories of Statutory Subject Matter.
Accordingly, the claimed “computer-readable media” is directed to non-statutory subject matter.  Applicant is advised to amend this portion of the claim to recite a “non-transitory computer readable media” to overcome the 101 rejection.


Examiner’s Remarks
7.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.


Abbreviations
8.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
9.	(A)	Ferris et al., US 2011/0295999 A1 (“Ferris”).
	(B)	Haller et al., US 2004/0244001 A1 (“Haller”).


Notice re prior art available under both pre-AIA  and AIA 
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
11.	Claims 1–2, 4–9, 11–16, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Ferris.
See “References Cited” section, above, for full citations of references.

12.	Regarding claim 1, (A) Ferris teaches/suggests the invention substantially as claimed, including:

“For a data ... system having a plurality of processing components that collectively provide resources for executing applications on the data ... system, each processing component being a physically discrete processing component, a method comprising:”
(Fig. 1 and ¶ 23: collection of resources supporting a cloud 102 can comprise a set of resource servers 108 configured to deliver computing components and services (cloud resources) needed to instantiate a virtual machine, process, or other resource ... group of resource servers can host and serve applications to load on an instantiation of a virtual machine);

	“receiving resource requirements for a first application to execute on the data ... system”
(¶¶ 24–25: user’s instantiation request can specify a variety of parameters defining the operation of the set of virtual machines to be invoked ... the request can specify an amount of processing power capacity or input/output (I/O) throughput capacity the user wishes to be available);

	“reserving a quantity of one or more resources on at least a first of the plurality of processing components”
(¶ 27: one set of resource servers 108 can respond to an instantiation request for a given quantity of processor cycles with an offer to deliver that computational power immediately and guaranteed for the next hour;
¶ 28: The cloud management system 104 can select a group of available servers in the set of resource servers 108 that match to some extent the instantiation request for each component needed to build the virtual machine or other resource;
the Examiner notes: selection of resource servers for instantiation/building requires or renders obvious setting aside or reserving the servers for use;
¶ 30: Various sets of resource servers can confirm, for example, the availability of a dedicated amount of processor cycles, amounts of electronic memory, communications bandwidth capacity, or applications or other software prepared to be served);

	“creating one or more containers on the at least first processing component, each container having at least a portion of the quantity of reserved resources allocated thereto for executing the first application”
(¶ 28: cloud management system 104 can then coordinate the integration of the completed group of servers from the set of resource servers 108, to assign, build, and launch the requested set of virtual machines or other resources for the requesting user); and

	“executing the first application by executing the one or more containers on the at least first processing component”
(¶ 23: group of resource servers can host and serve applications to load on an instantiation of a virtual machine, such as an email client, a browser application, a messaging application, or other applications or software;
¶ 32: submit jobs to the set of virtual machines).

Ferris does not explicitly teach or describe that the data system is a “data storage system.”

paragraph 44 that “computing systems can include a number of hardware resources, which are used to support the computing processes ( e.g. virtual machines, software appliances, processes and the like) in the clouds 304 and 306, such as processors, memory,
network hardware and I/O bandwidth, storage devices,” and in 2) paragraph 84 that the user could “plac[e] a high throughput application in the cloud, such as a database or memory-caching application.”

	Accordingly, Ferris at least suggests or it would have been obvious to a person of ordinary skill in the art that the data system extends to and includes a “data storage system” for storing and processing data.


13.	Regarding claim 2, Ferris teaches/suggests:
“determining whether the quantity of resources are available on the plurality of processing components collectively, wherein the steps of reserving, creating and executing are performed if it is determined that the quantity of resources are available on the plurality of processing components collectively”
(¶ 27: With the resource requirements and available cloud resources identified, the cloud management system 104 can extract and build the set of virtual machines or other resources on a dynamic or on-demand basis;
¶ 28: The cloud management system 104 can select a group of available servers in the set of resource servers 108 that match to some extent the instantiation request ... cloud management system 104 can then coordinate the integration of the completed group of servers from the set of resource servers 108, to assign, build, and launch the requested set of virtual machines or other resources).

14.	Regarding claim 4, Ferris teaches/suggests:
wherein the step of determining includes, on each of the plurality of processing components, one or more resource management components determining available resources on the processing component”
(¶ 26: the cloud management system 104 can communicate with one or more set of resource servers 108 to locate resources that are available to supply the required components;
¶ 30: cloud management system 104 can receive a confirmation message back from each participating server in a set of resource servers 108 indicating a status regarding the provisioning of their respective resources).

15.	Regarding claim 5, Ferris teaches/suggests:
“wherein at least one of the plurality of processing components includes a master module that controls performance of the method, the method further comprising:”
(Fig. 1 and ¶ 24: cloud management system 104 can comprise a dedicated or centralized computing system ...);

	“receiving the resource requirements via a user interface module;
	the user interface module sending information indicative of the resource requirements to a control module of the master module”
(¶¶ 24–25: a user can transmit an instantiation request to the cloud management system 104 for the particular type of virtual machine they wish to invoke for their intended application ... the request can specify an amount of processing power capacity or input/output (I/O) throughput capacity ...;
¶ 41: the user making an instantiation request or otherwise accessing or utilizing the cloud network can be a person, customer, subscriber, administrator, group (e.g., a department), corporation, organization, or other entity;
the Examiner notes: a person making an instantiation request requires or renders obvious using some type of human/user interface (and process) to receive and forward user inputs); and

the control module exchanging communications with the one or more resource components on each of the plurality of processing components to determine the available resources on each of the plurality of processing modules”
(¶ 26: the cloud management system 104 can communicate with one or more set of resource servers 108 to locate resources that are available to supply the required components;
¶ 30: cloud management system 104 can receive a confirmation message back from each participating server in a set of resource servers 108 indicating a status regarding the provisioning of their respective resources).

16.	Regarding claim 6, Ferris teaches/suggests:
“wherein the master module includes a container management module for deploying and managing containers, the method further comprising:”
(¶ 28: cloud management system 104 can then coordinate the integration of the completed group of servers from the set of resource servers 108, to assign, build, and launch the requested set of virtual machines or other resources for the requesting user. The cloud management system 104 can track the combined group of servers selected from the set of resource servers 108, and/or other distributed resources that are dynamically or temporarily combined, to produce and manage the user-requested virtual machine population or other resources);

	“the control module providing instructions to the container management module to create the one or more containers on the at least first processing component”
(¶ 30: cloud management system 104 can for instance transmit an instantiation command or instruction to the registered group of servers in set of resource servers).

17.	Regarding claim 7, Ferris teaches/suggests:
	“monitoring activity on at least the first of the processing elements; and modifying the one or more containers and/or adding more containers based on the monitored activity”
(¶ 51: the monitoring module 324 can be configured to generate and maintain a set 336 of usage or utilization data 338;
patterns of usage may be recognized from past recorded usage histories associated with a user, and those patterns may be used to predict future usage of one or more cloud resources. Predicted high future usage of a cloud resource can be planned for using resource importance data indicating a higher importance of the cloud resource, which can, in turn, cause an adjustment in the deployment architecture to provide additional capacity of the cloud resource).


18.	Regarding claims 8–9 and 11–14, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–2 and 4–7, respectively. Therefore, they are rejected on the same basis as claims 1–2 and 4–7 above, and further including the following:

	Ferris teaches/suggests:
“a plurality of processing components that collectively provide resources for executing applications on the data storage system, each processing component being a physically discrete processing component”
(Fig. 1 and ¶ 23: collection of resources supporting a cloud 102); and

“memory comprising code stored thereon”
(¶ 94: computer readable medium).

19.	Regarding claims 15–16 and 18–20, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–2, 4–5, and 7, respectively. Therefore, they are rejected on the same basis as claims 1–2, 4–5, and 7 above.


B.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Ferris, as applied to claims 1, 8 and 15 above, and further in view of (B) Haller.

21.	Regarding claim 3, Ferris does not teach “if it is determined that the quantity of resources is not available on the plurality of processing components collectively, notifying one or more entities that the quantity of resources is not available.”

	(B) Haller however teaches or suggests:
	“if it is determined that the quantity of resources is not available on the plurality of processing components collectively, notifying one or more entities that the quantity of resources is not available”
(¶ 28: resource allocators 32 allocate work based upon the availability and unavailability notifications received from the resources 34. For example, the resource allocators 32 may assign work to the available resources 34 based upon a round robin selection scheme and will not assign work to the unavailable resources 34).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haller with those of Ferris, to provide notifications of the availability and unavailability of the group of (collective) resources on the set of resource servers.  The motivation or advantage to do so is to provide the current and most up-to-date availability status of resources (i.e. processors) on each and all of the set of resource servers.


22.	Regarding claim 10, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 3. Therefore, it is rejected on the same basis as claim 3 above.

23.	Regarding claim 17, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the method of claim 3. Therefore, it is rejected on the same basis as claim 3 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Antony et al., US 2016/0371127 A1, teaching managing virtual containers in a virtualized environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
December 3, 2021